DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 4/28/2022. Per the amendment claims 1 and 12 have been amended, and claims 8-9 and 17-20 are cancelled. As such, claims 1-7 and 10-16 are pending in the instant application.
Applicant has cancelled claim 9; the previous rejection under 35 USC 112(b) is withdrawn.

Allowable Subject Matter
Claims 1,12 and dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 12, the prior art of record does not teach “wherein the extension time interval comprises a patient-specific extension time interval determined from the airway flow estimates acquired after end of inspiration over several breaths”. The closest prior art of record, Milne (US 2012/0226444 A1) in view of DeVries et al. (US 2006/0249153 A1) and Dong et al. (US 2016/0206837 A1) instead discloses a patient specific time interval determined from the airway flow estimates acquired after end of inspiration of each individual inspiration where the ventilator is set to exit the interval upon the detection of a high airway pressure or a fault in the breathing line. This limitation in combination with the rest of the limitations of the claims, is neither anticipated nor found obvious by the prior art of record. As such, claims 1 and 12 and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785